Exhibit 10.46
 
Clinical Trial Agreement
 
Party A: Cellular Biomedicine Group (Shanghai) Ltd
Legal address: Floor 5, No. 1 Building, Juke Biotech Park, No. 333, Guiping
Road, Xuhui District, Shanghai
Fax number: 021-54069991


Party B: Renji Hospital Shanghai Jiaotong University School of Medicine
Legal address: No. 145, Middle Shandong Road, Huangpu District, Shanghai
Fax number: 021-58752345


Whereas,
 
1  
Since Party A, as the sponsor, expects that Party B conducts clinical trial
under the clinical research scheme of Single Center, Random and Double Bland
Stage I Clinical Research on Evaluation of Safety and Effectiveness of
Autologous Adipose-derived Mesenchymal Cell Therapy of KOA (hereinafter referred
to as “clinical trial” or “trial”) through Prof. Bao Chunde, an investigator
jointly approved by the two parties;

 
2  
Since Party B and the investigator Prof. Bao Chunde agree to conduct clinical
trial under the clinical research scheme of Single Center, Random and Double
Bland Stage I Clinical Research on Evaluation of Safety and Effectiveness of
Autologous Adipose-derived Mesenchymal Cell Therapy of KOA for Party A;



In this regard, the two parties hereby enter into this agreement according to
the following conditions and terms:


Chapter 1 Clinical Trial Scheme
 
Article 1 Title of scheme: Single Center, Random and Double Bland Stage I
Clinical Research on Evaluation of Safety and Effectiveness of Autologous
Adipose-derived Mesenchymal Cell Therapy of KOA
 
Article 2 Scheme number: CBMG-Allo-haMPCs-KOA-1.1
 
Article 3 Date of finalizing of scheme: September 10, 2015


Chapter 2 Clinical Trial Center and Requirements
 
Article 1 Clinical trial center: Renji Hospital Shanghai Jiaotong University
School of Medicine
 
Article 2 Person in charge of clinical trial (investigator): Bao Chunde
 
Article 3 Number of clinical trial cases: 18
 
1  
The number of qualified cases selected shall be at least 18;

2  
The number of qualified cases completing all courses of treatment and follow-up
visits shall be at least 18.

 
Article 4 Progress requirements:
 
1  
The date of selection of the final qualified case is June 30, 2016.

2  
The date when the final qualified case completes all courses of treatment and
follow-up visits is June 30, 2017.

 
 
1

--------------------------------------------------------------------------------

 
 
Chapter 3 Rights and Obligations of Party A and Party B
Article 1 Party A:
 
1  
Take charge of initiating, applying, organizing, subsidizing and supervising
this clinical trial.

 
2  
Join hands with Party B to formulate a clinical trial scheme.

 
3  
Follow relevant laws and regulations of the People’s Republic of China on
clinical trials and Declaration of Helsinki and start to organize clinical trial
according to clinical trial scheme after obtaining the consent from ethics
committee of trial unit or ethics committee of group leader unit.

 
4  
Provide an investigator manual introducing detailed information of new medical
technologies used in this clinical trial.

 
5  
Provide new medical technologies complying with relevant regulations including
national laws and regulations.

 
6  
Supervise, audit and inspect this trial on a regular basis according to relevant
laws and regulations including Measures for Administration of Clinical
Application of Medical Technologies and Quality Management Code of Drug Clinical
Trial. Such supervision, audit and inspection can be carried out by supervisor,
auditor and inspector designated by Party A and accepted by Party B, or
personnel from review institution designated by Ministry of Health and China
Food and Drug Administration.

 
7  
Provide Party B with clinical trial fund according to stipulations set out in
Article 9 of this agreement.

 
8  
Take charge of establishing clinical trial quality control and quality assurance
system and organizing supervision and audit of clinical trial when necessary to
ensure quality.

 
9  
Join hands with Party B to quickly investigate serious adverse events incurred,
take necessary measures to ensure the safety of the subjects, timely report to
relevant supervision management department, and meanwhile notify serious adverse
events to other investigators involved in clinical trial of same medical
technology.

 
10  
Submit summary report of trial to medical technology review institution
designated by Ministry of Health, China Food and Drug Administration or relevant
governmental department or put forward report of trial termination and reasons.

 
11  
When Party B conducts clinical trial without following the approved scheme,
Measures for Administration of Clinical Application of Medical Technologies and
Quality Management Code of Drug Clinical Trial or relevant regulations, Party A
shall point out to correct Party B’s behavior. If the situation is serious or
continuously remains unchanged, Party B shall be terminated to participate in
clinical trial and report to relevant supervision management department.

 
12  
Party A shall have already provided relevant insurance according to Quality
Management Code of Drug Clinical Trial in order to undertake therapy expenses
and relevant economic compensation for damages or deaths taking place to
patients complying with selection standards during participation in research as
having cause-and-effect relationship with clinical trial. Party A shall actively
rescue patients during research process if serious adverse events and adverse
events beyond the compensation provisions of the insurance policy and offer
relevant economic compensation.

 
13  
Party A will not compensate any damage caused to the patients due to medical
accident caused by Party B or investigator or violation of clinical trial scheme
according to the requirements of Quality Management Code of Drug Clinical Trial.

 
 
2

--------------------------------------------------------------------------------

 
 
14  
Abide by Measures for Administration of Clinical Application of Medical
Technologies, Quality Management Code of Drug Clinical Trial and relevant laws
and regulations of the People’s Republic of China.



Article 2 Party B and/or trial director:
 
1  
Acquire and maintain the qualification to engage in clinical trial and have
professional knowledge, experience, etc. required in trial scheme.

 
2  
Select cases, organize implementation and keep detailed records according to
specific requirements of clinical trial under this agreement.

 
3  
Abide by Measures for Administration of Clinical Application of Medical
Technologies, Quality Management Code of Drug Clinical Trial and relevant laws
and regulations as well as provisions of Clinical Trial Scheme and coordinate
with trial supervisor/auditor/inspector to ensure trial quality.

 
4  
Ensure sufficient time, qualified place and disposable personnel with clinical
trial qualification to take charge of and complete clinical trial within a time
limit stipulated in the scheme.

 
5  
Explain detailed conditions of relevant clinical trial agreed by ethics
committee for disclosure to the subjects and acquire its properly signed
informed consent form.

 
6  
Take charge of making medical decisions related to clinical trial to ensure that
the subjects are properly treated when adverse event occurs during clinical
trial.

 
7  
Take necessary measures to guarantee safety and proper recording of the
subjects. If a serious adverse event takes place during clinical trial, Party B
shall immediately take proper therapeutic measures to the subjects, meanwhile
report drug supervision management department, Party A and ethics committee and
sign its name and specify the date on the report.

 
8  
Before terminating or suspending clinical trial ahead of time, Party B must
inform the subjects, Party A, ethics committee, China Food and Drug
Administration, or relevant government department and explain the reasons.

 
9  
If the subjects die or suffer from serious damages due to violation of Clinical
Trial Scheme and Quality Management Code of Drug Clinical Trial by Party B or
investigator, or due to medical accident caused by Party B or investigator,
Party B shall undertake treatment expenses and relevant compensatory liability
therefore incurred beyond the compensation scope of insurance.

 
10  
Draft summary report and take charge of publication of dissertation after
completion of clinical trial, sign name, specify relevant date and then send a
copy to Party A.

 
11  
Confidentiality

 
●  
Party B (including trial director and all personnel involved in the trial) shall
take active measures to remain strictly confidential for the confidential
information during effective term of this agreement and within ten years after
termination of this agreement. Party B shall not disclose such information to
any third party or use such information for any other purpose beyond this
agreement unless otherwise stipulated herein.

 
●  
Confidential information refers to classified information received by Party B
(including trial director and all personnel involved in clinical trial) from
Party A during effective term of this agreement or classified information
generated, created or acquired during performing of this agreement and related
to the trial, including but not limited to clinical trial scheme, research
specimen, research results and reports.

 
 
3

--------------------------------------------------------------------------------

 

 
Chapter 4 Disclosure and Publication of Clinical Trial Results
 
Article 1 Party B and the investigator from the research unit hereby acknowledge
and agree that Party A has the right to publicize, publish or make public of
clinical trial scheme, research method and research results in seminars,
national or regional academic meetings, professional magazines, dissertations,
nationwide records where the public can acquire and access, or by other means
that can be decided by Party A itself, including but not limited: Party B and
the investigator from the research unit agree that Party A may, according to
relevant provisions of standard operation flow concerning publicity and
disclosure of results of clinical trial of new medical technologies applied by
Party A, publicize the trial contents in form of abstract or by other means in
the website of Clinical trials of NIH, website of International clinical trials
of WHO and “Clinical trial record” of official website of Party A’s company
before (or after) the abovementioned publicity or publication. If Party A
coordinates with the implementation of multicenter publication, Party B as the
main research unit and Party B’s main investigator as signing author participate
in this publication. Besides, the research institute and investigator from
research unit agree that Party A may, at any time, publicize name of
investigator from the research unit, details of research institute and/or
details of research institutes related to the investigator in one or multiple
records where the public nationwide can acquire and access.
 
Article 2 If Party B publishes, introduces, extracts and compiles, post or
discloses by other means the results of clinical trial for the teaching purpose,
it shall offer at least 60 days to Party A for review and discuss with Party A
concerning the contents ready to disclose. Party A has the right to delete or
modify confidential information contained in the abovementioned published and
introduced data. Party B shall not engage in any disclosure or publication until
Party A’s written consent is obtained.


Chapter 5 Intellectual Property
 
Article 1 All confidential information involved in this clinical trial as well
as all intellectual property generated from the trial (including but not limited
to copyright, invention, discovery, patent and know-how) are all Party A’s
property.
 
 
Article 2 Party B and/or trial director shall timely disclose any intellectual
property generated according to this agreement to Party A and promise that they
will not use such intellectual property for any other purpose beyond this
agreement unless otherwise approved by Party A in writing.
 
Article 3 The intellectual property generated from service invention by Party
B’s investigator or other personnel of Party B involved in trial belongs to
Party A. Party B is responsible for granting reward and remuneration (if
involved) of relevant personnel.


Chapter 6 Equipment Necessary to Clinical Trial (Experimental
Equipment/Electronic Case
Report/Information System, etc.)
 
Article 1 Party A shall provide equipment necessary to clinical trial, including
laboratory consumables, cell transportation cases, etc. and other equipment
necessary to this clinical trial; Party B shall assist Party A in using the
therapy place.
 
 
4

--------------------------------------------------------------------------------

 
 
1  
Party A has the right to decide if the equipment necessary to this clinical
trial is necessary to this clinical trial and if equipment necessary to this
clinical trial is provided at its discretion;

 
2  
Equipment necessary to this clinical trial can only be used in clinical trial in
a way instructed by Party A in writing;

 
3  
Equipment necessary to this clinical trial must be put in a safe place. Only
research personnel designated by the research are responsible for entering
research data;

 
4  
Information related to the interviewed subjects shall be handled using
stipulated method within three days after the subjects are accessed or detection
data of subjects is received (if applicable);

 
5  
All data inquiry requirements of Party A shall be completed and returned to
Party B within three days (within three days during final data sorting period)
or within other time limit stipulated by Party A;

 
6  
Party B will take proper measures and methods to prevent equipment necessary to
this clinical trial and/or software system from being stolen, damaged and lost;

 
7  
After completion of clinical trial, Party B will return training data and
documents related to equipment necessary to the clinical trial as provided for
Party B or research personnel.



Article 2 About this equipment
 
The ownership of equipment necessary to this clinical trial belongs to Party A.
Besides, equipment necessary to this clinical trial can only be used in clinical
trial. Party B shall immediately return equipment necessary to this clinical
trial to Party A upon end of clinical trial or upon Party A’s request.


Chapter 7 Supervision, Audit and Preservation of Research Data
 
Article 1 Under the precondition that all applicable laws and regulations are
followed and Party A informs Party B ahead of time, Party B shall make sure that
Party A’s supervisor is able to access research records at any time within a
reasonable time limit to supervise and verify the data sources.
 
Article 2 According to Party A’s reasonable requirements and with a written
notice sent seven days ahead of time, Party B shall allow Party A’s audit
personnel to retrieve and check research records, relevant data and research
facilities every year.
 
Article 3 According to provisions of Quality Management Code of Drug Clinical
Trial of the People’s Republic of China and Party A’s policy, all identification
codes, archives, clinical trial data and relevant documents of subjects related
to clinical trial as subsidized by Party A shall be properly kept by Party B for
5 years after end of clinical trial. After expiry of 5-year period, the two
parties shall agree to confirm the keeping method.


Chapter 8 Clinical Trial Fund
 
Article 1 Clinical trial fund
 
The following clinical trial fund paid by Party A to Party B includes:
 
I.
Principal investigator (PI) coordination fee: RMB 50,000.00 Yuan in total.

 
II.
Clinical research fee of department of rheumatism: RMB 18,500.00 Yuan/each
qualified case. The total clinical research fee of 18 cases is RMB 333,000.00
Yuan, including:

 
 
5

--------------------------------------------------------------------------------

 
 
1.
Clinical observation and treatment fee: RMB 15,000.00 Yuan/each qualified case.
See Appendix 1 for details;

 
2.
Case examination fee: RMB 3,500.00 Yuan/each qualified case. See Appendix 2 for
details.

 
III.
Amount of screening fee paid by Party A is RMB 2,000.00 Yuan/each failed case
(it shall be in line with signing of informed consent form and completion of
relevant examinations. After end of clinical trial, Party A and Party B shall
pay the amount together with the final installment after confirmation of actual
circumstances). This fee is included in case observation fee of department of
rheumatism.

 
IV.
If the selection progress of patients is obviously slow (i.e. the number of
grouped cases in each month is less than 4), Party A may discuss and negotiate
with PI concerning relevant arrangements.

 
V.
As for cases involved in loss to follow-up and drop-out during clinical
follow-up visit, observation fee and examination fee will be paid for this case
according to the visit stage completed. The payment of statistically eliminated
cases in clinical trial shall be made according to cases with clinical trial
completed. The clinical observation fee and clinical examination fee are
detailed in the appendix.

 
VI.
If Party A provides equipment necessary to clinical trial, the equipment will be
returned to Party A after end of clinical trial and upon closing of the research
center. Handover sheet of equipment necessary to clinical trial of the two
parties in clinical trial shall prevail.

 
Article 2 Clinical trial fund will be paid in different times according to
research stages and completion conditions:
 
1  
Before startup of clinical trial, PI coordination fee and 20% of clinical
research fee of department of rheumatism will be paid as initial capital of
clinical research of department of rheumatism (i.e. RMB 116,600.00 Yuan).

 
2  
After completion of selection of cases as stipulated, 50% of clinical research
fee of department of rheumatism (RMB 166,500.00 Yuan) will be paid.

 
3  
After receiving all trial data and final test summary report, Party A shall pay
about 30% of clinical research fee of department of rheumatism (approximately
RMB 99,900.00 Yuan) to Party B according to the conditions of actually screened
and selected cases.

 
4  
The transportation subsidy of the subjects shall be paid by the sponsor
separately.

 
5  
If long-term follow-up visit evaluation is needed after end of trial, Party A
shall sign a supplementary agreement with Party B separately and pay necessary
clinical research fee to Party B. Party B promises that the charging standard of
clinical research fee separately supplemented is not higher than the price
system of this agreement.

 
6  
If the number of qualified cases selected by Party B fails to reach the
stipulated number after end of test and there is still remaining amount of
clinical trial fund prepaid by Party A according to actually selected cases
after deduction of relevant clinical trial fee, Party B shall return the
remaining amount to Party A.



Article 3 Payment
 
Party A will pay relevant expenses to Party B in form of telegraphic transfer or
check upon the abovementioned stipulated time respectively. After receiving
remittance, Party B shall timely provide a relevant amount of formal invoice
stamped with seal of financial bureau.
 
 
6

--------------------------------------------------------------------------------

 
 
Chapter 9 Anticorruption
 
Article 1 Party B and the investigator acknowledge the receiving of
“Anticorruption-Third Party Guide” (Appendix 4) and agree to perform their
obligations under this agreement according to principles demonstrated in this
guide.
 
Article 2 Party B and the investigator shall always completely abide by all
applicable laws and regulations including but not limited to applicable
anticorruption laws in the region where Party B and Party A launch business.
 
Article 3 Party B and the investigator agree that they never and guarantee that
they will not promise, authorize, approve, provide or promote any payment or
transfer any valuable article to (1) any persons including government officials
(defined below); or (2) intermediaries paying any persons including government
officials: or (3) any political party directly or indirectly concerning
performing of this agreement. Intention of each party shall not make, promise,
authorize, approve or provide any payment or value transfer with purpose or
effect of public or commercial bribery, accepting or default of blackmailing and
kickback or seeking for illegitimate interests, or other illegal or illegitimate
approaches means acquiring or maintaining business.
 
Article 4 For the purpose of this paragraph, “government officials” refer to (1)
any officials or employees of government or any government department, agency or
institution; (2) any individuals acting as officials on behalf of such
government or government department, agency or institution; (3) any officials or
employees of companies or businesses entirely or partly owned by government; (4)
any officials or employees of any public international organizations such as the
World Bank or the United Nations; (5) officials or employees of any political
party or any individuals acting as officials on behalf of political parties;
and/or (6) Candidates of any political entities.
 
Article 5 Party B and the investigator shall not contact with or meet any
government officials by other means concerning any transaction required herein
under the condition that Party A’s written approval is not obtained ahead of
time. Furthermore, upon the request of Party A, Party B and the investigator can
only contact with or meet the government officials with the witnessing of Party
A’s designated representative.
 
Article 6 Party B and the investigator hereby represent that they were never
convicted or pleaded guilty for a criminal offense, including crimes involving
fraud, corruption or violation of morality. To the best of knowledge, such crime
is currently not a subject investigated by any government. Besides, it is
currently not prohibited or suspended by any government agency or planned to be
suspended or prohibited, or be disqualified in inclusion of government projects
by other means.
 
Article 7 Party B and the investigator hereby represent and warrant that, except
written disclosure, (1) there is no interest that directly or indirectly
conflicts with proper and moral performing of this agreement and (2) they shall
maintain a fair relationship with all third parties (including government
officials) communicating for Party A or on behalf of Party A (or during
performing of this agreement).
 
Article 8 Party A shall have the right to investigate and audit Party B and the
investigator within term of this agreement so as to supervise Party B and the
investigator to abide by terms of this chapter. Party B and the investigator
shall fully coordinate with such investigation or audit, and scope, method,
nature and duration of such investigation or audit shall be fully and reasonably
decided by Party A.
 
Article 9 Party B shall ensure that all transactions under this agreement are
properly and accurately recorded in its accounts and records in all material
aspects. Besides, each document used as basis for inclusion of the foregoing in
such accounts and records is complete and accurate in all material aspects.
Party B shall maintain a reasonably designed internal accounting control system
to ensure that no off-the-book accounts exist.
 
 
7

--------------------------------------------------------------------------------

 
 
Article 10 Party B and the investigator agree that Party A may fully disclose
information related to possible violation of terms of this agreement to any
related government authorities and their agencies and any person that shall be
legally informed of in Party A’s opinion at any time and due to any reason.
 
Article 11 If Party B or the investigator fails to perform its obligations
according to this chapter, Party A will have the right to inform Party B in
writing to immediately terminate this agreement. Party B and the investigator
shall not request any compensation from Party A. If Party A has to pay any of
such compensation to Party B and the investigator due to termination of this
agreement according to provisions of relevant regional laws (and within a scope
legally permitted above), Party B and the investigator hereby definitely agree
to waive such compensation (within a scope legally permitted above) or repay any
such compensation or indemnity to Party A.


Chapter 10 Name of Other Party’s Name
 
Article 1 The two parties hereby agree that either party shall not use the other
party’s name for any purpose unless otherwise approved by the two parties in
writing ahead of time. However, the other party shall not approve for no reason.


Chapter 11 Severability
 
Article 1 If any term of this agreement are recognized as ineffective, illegal
or unenforceable due to any reason, this term shall not be deemed as deleted
from this agreement, while the remaining terms in this agreement shall remain
continuously and completely effective.


Chapter 12 Applicable Law and Arbitration
 
Article 1 This agreement is interpreted by and subject to laws of the People’s
Republic of China.
 
Article 2 All disputes arising from or related to this agreement shall be solved
by the two parties through amicable negotiation. If either party is not willing
to negotiate or the disputes cannot be solved through negotiation within 30 days
after commencement of negotiation, the disputes shall be submitted to Shanghai
International Economic and Trade Arbitration Commission for arbitration
according to its then effective arbitration rules.
 
Article 3 The arbitral award is final and binding on both parties. The
arbitration expenses shall be borne by the losing party unless otherwise
stipulated in the arbitral award.
 
Article 4 During amicable negotiation and arbitration process, except parts
disputes by the two parties and currently being arbitrated, other parts of this
agreement shall be continuously performed.


Chapter 13 Force Majeure
 
Article 1 If either party under this agreement suffers from force majeure (e.g.
war, serious fire, flood, typhoon, earthquake or other events unanimously
recognized by the two parties) to result in the failure to execute this
agreement, this party will not therefore undertake any liability. Term for
execution of this agreement will be postponed for a period same as duration of
force majeure.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 2 The affected party shall inform the other party by fax or telex within
a time limit as short as possible after occurrence of force majeure and send a
certificate issued by relevant authority to other party by registered airmail
within 14 days to make it convenient for the other party confirms.


Chapter 14 Modification
 
Article 1 Any modification of this agreement and appendixes may take effect only
after authorized representatives of the two parties sign their names and stamp
seals.


Chapter 15 Entire Agreement
 
Article 1 This agreement and its appendixes constitute the entire agreement
reached by the two parties in this clinical trial and replace any previous
agreements, understandings or arrangements reached by the two parties.


Chapter 16 Execution, Term and Premature Termination of Agreement
 
Article 1 This agreement takes effect since the date when authorized
representatives of the two parties sign their names and stamp seals. The
effective term of this agreement ends when the clinical trial is completed and
rights and obligations of the two parties under this agreement are fully
performed.
 
Article 2 Before Party A (suspends) terminates a clinical trial, it shall inform
the investigator, ethics committee and Health of Ministry or China Food and Drug
Administration and clearly explain the reasons. Upon termination of trial, Party
A shall pay clinical trial fund according to all work already conducted or
completed by the investigator before date of termination and actual
expenditures.
 
Article 3 Prof. Bao Chunde (doctor), the investigator, signs name in this
agreement to confirm that he is subject to this agreement and enjoys and
undertakes relevant rights and obligations of investigator.


This agreement is made in four copies with same legal effect.


This agreement is signed and sealed by authorized representatives of the two
parties and the investigator in [Shanghai].
 
[img002.jpg]
Party A: Cellular Biomedicine Group (Shanghai) Ltd
Cellular Biomedicine Group (Shanghai) Ltd Special Seal for Contract (seal)
[img003.jpg]
Party B: Renji Hospital Shanghai Jiaotong University School of Medicine
Renji Hospital Shanghai Jiaotong University School of Medicine *** (seal)
Authorized representative (signature and seal): /s/ Dai Chengxiang (signature)
Authorized representative (signature and seal): *** (signature)
Project director:
Investigator: *** (signature)
Unit (official seal):
Unit (official seal):
Date: December 14, 2015
Date: December 15, 2015

 
 
9

--------------------------------------------------------------------------------

 
 
Appendix 1: Clinical Observation Fee
 
 
Screening-48W
 
Screening
   
0W
Observation fee and treatment fee
   
1W
     
2W
    3W
Observation fee and treatment fee
   
4W
     
6W
   
8W
   
12W
   
24W
   
36W
   
48W
     
Total
                                                                               
  Case screening and observation and treatment fee of department of rheumatism  
 
2000
     
2000
     
1000
     
1000
     
2000
     
1000
     
1000
     
1000
     
1000
     
1000
     
1000
     
1000
     
15000
 

 
Appendix 2: Detailed List of Expenses of Laboratory Examination Items
 

   
Unit price
   
Price of follow-up visit
   
Expense
 
Item
 
Price
    V1     V2     V3     V4     V5     V6     V7     V8     V9     V10     V11  
   V12    
Case-time
   
Expense
 
Joint X-ray
    140    
√
                                                                               
              18       2520  
ECG
    25    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       3600  
Virology examination
    290    
√
                                                                               
              18       5220   HIV antibody (40)                                
                                                                               
        Syphilis (60)                                                          
                                                              HCV (40)          
                                                                               
                              HBV (130)                                        
                                                                               
Immunologic test
    180    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       25920  
Blood sugar
    15    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       2160  
Blood fat
    35    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       5040  
LRFT
    43    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       6192  
HCG
    15    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       2160  
Blood routine
    20    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       2880  
Urine routine
    30    
√
           
√
   
√
   
√
   
√
   
√
   
√
   
√
                              18*8       4320  
Blood coagulation
    55    
√
                                                                               
              18       990   Total                                              
                                                                      61002  

 
The total examination fee of each subject amounts to RMB 3,389 Yuan. In
consideration of loss during test process, the examination fee actually paid
amounts to RMB 3,500 Yuan/case.
 
10

--------------------------------------------------------------------------------

 